Citation Nr: 0911527	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a right foot 
disorder.

2. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant is a Veteran who served on active duty from 
October 1944 to March 1947.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis Missouri, which granted 
service connection with a 10 percent rating for PTSD, and 
denied service connection for a right foot disorder.

In December 2005, the Board granted an increased rating for 
PTSD, from 10 percent disabling to 30 percent, and denied the 
Veteran's claim for entitlement to service connection for a 
right foot disorder.  In February 2008, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
Memorandum Decision vacating the Board's December 2005 
decision and remanded these issues to the Board for further 
consideration.


FINDINGS OF FACT

1.  The Veteran's right foot disorder was not manifest or 
aggravated during service, was not manifest within one year 
of separation, and any current right foot disorder is not 
attributable to service.

2.  From December 10, 2003 through May 17, 2007, the 
Veteran's PTSD was manifested by social impairment, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, with symptoms such as 
depressed mood, anxiety, panic attacks, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

3.  From May 18, 2007, the Veteran's PTSD is manifested by 
symptoms such as flattened affect, panic attacks more than 
once a week, memory impairment, and difficulty in 
establishing and maintaining effective social relationships.


CONCLUSIONS OF LAW

1.  Service connection for a right foot disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

2.  From December 10, 2003 through May 17, 2007, the criteria 
for an initial rating in excess of 30 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (Code) 9411 
(2008).

3.  From May 18, 2007, the criteria for an initial rating of 
50 percent for PTSD, but no higher, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.130, Diagnostic Code (Code) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

In this case, the Veteran claimed that he suffers from a 
right foot disorder and that this disorder is the result of 
his period of active service.  Although the Veteran's claim 
was denied by the Board in December 2005, a February 2008 
Court decision vacated the December 2005 Board decision 
because, as argued by the Veteran's representative, the Board 
failed to address the issue of aggravation of his preexisting 
pes planus, which was noted on entrance.  See Memorandum 
Decision, February 28, 2008; see also Brief of Appellant, p. 
2, May 9, 2007; see also Report of Physical Examination and 
Induction, October 6, 1944.  Therefore, the Court remanded 
this issue to the Board for further consideration.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  In 
addition, when a Veteran served 90 days or more during a 
period of war and degenerative arthritis becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disorder shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disorder during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307, 3.309 (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is also noted that the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.

At the outset, the Board notes that the Veteran has been 
diagnosed with pes planus and degenerative arthritis of the 
metatarsophalangeal joint, right foot.  See VA outpatient 
treatment reports, August 11, 2004 and August 13, 2004.  
Thus, element (1) of Hickson has been satisfied for this 
issue, in that the Veteran has demonstrated that he has 
current diagnoses of multiple right foot disorders.

Regarding in-service diagnoses, the Veteran's entrance 
examination noted bilateral second degree pes planus.  See 
Report of Physical Examination and Induction, October 6, 
1944.  Throughout the Veteran's period of active duty, 
service treatment records are silent as to any complaints, 
diagnosis, or treatment for any other right foot disorder, or 
for any exacerbation of the Veteran's pes planus.  On 
separation in February 1947, his examination was negative for 
any right foot disorder, to include pes planus, and the 
examiner noted that the Veteran's feet were "Normal."   See 
physical examination report, February 28, 1947.  

In short, aside from bilateral second degree pes planus noted 
on entry, there is no record of complaints, treatment, or 
diagnosis of any foot disorder in service.  There is also no 
evidence of degenerative arthritis manifest to a compensable 
degree within one year of discharge from service.  The first 
diagnosis of any foot disorder within the Veteran's record is 
not documented until October 1997, approximately 50 years 
post-service.  The outstanding questions therefore are 
whether there is an etiological relationship between the 
Veteran's degenerative arthritis of the right foot and active 
service, or whether the Veteran's pes planus in his right 
foot was permanently aggravated beyond its normal progression 
as a result of his period of service.  

As to the first question, no such medical evidence has been 
proffered to establish a link between degenerative arthritis 
and the Veteran's period of active service.  While the 
veteran has received VA outpatient treatment for this 
disorder, his VA providers have not provided an etiological 
nexus opinion establishing a causal relationship between his 
period of active duty and his current diagnosis. 

As to the second, the Board notes that a preexisting injury 
or disease will be considered to have been aggravated by 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2008).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

To that end, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(2008).   The provisions of 38 C.F.R. § 3.304(b) were amended 
effective May 4, 2005 (See 70 Fed. Reg. 23029 (May 4, 2005)) 
and are now consistent with 38 U.S.C.A. § 1111 (2002).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the Veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  However, that is not the 
case here.  In this case, the Veteran's pes planus was noted 
on enlistment.  Therefore, the presumption of soundness does 
not attach.

Although his service treatment records are negative for any 
complaints of, or treatment for, a right foot disorder, the 
Veteran contends that he aggravated his pes planus in his 
right foot in March 1945 following a combat operation in 
which the Veteran jumped off of a tank to take a defensive 
position.  See Brief of Appellant, p. 2, May 9, 2007.  The 
Veteran's representative stated that the Veteran's service 
treatment records do not reflect treatment because treatment 
took place during combat and was administered by a German 
nurse.  Further, the Veteran contended that this incident 
caused his pes planus to worsen, that he has experienced a 
great deal of right foot pain and swelling since March 1945, 
and that ambulation is currently difficult.  See id, p. 3.  

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.   First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.   If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection.  Robinson v. Shinseki, 2008-7096 (Fed. Cir, March 
3, 2009).  Here, the Board does not find that the Veteran is 
competent to render diagnoses of in-service degenerative 
arthritis.  Regarding pes planus, while the Veteran is 
competent to report symptoms including pain or a flare-up, 
the Veteran has not been shown to be competent to note a 
permanent worsening of pes planus beyond its normal 
progression.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Therefore, 
although the statements of the Veteran offered in support of 
his claims have been given full consideration by the Board, 
they are not considered competent medical evidence and do not 
serve to establish a medical nexus between either right foot 
disorder and the Veteran's period of service.

The Board will also address the Veteran's contention that, 
per the Court's ruling in Falzone, a veteran's lay evidence 
regarding continued foot pain, coupled with an in-service 
diagnosis of pes planus, was sufficient to render the 
veteran's claim well-grounded under a continuity of 
symptomatology theory.  However, following a review of 
Falzone, the Board notes that the Veteran's claim is 
distinguishable from that situation addressed by the Court, 
in that the veteran in Falzone entered service with second-
degree pes planus which was later re-characterized as third-
degree pes planus following numerous, documented complaints 
and treatment for that disorder during the veteran's period 
of service.  The Court noted in Falzone that, if the 
Veteran's repeated complaints of foot pain in service 
signaled an aggravation of his disorder, then the presumption 
of aggravation would have attached, and lay assertions of 
symptomatology or injury may suffice where the determinative 
issue is not medical in nature.  The Court further noted that 
a claim for functional loss due to pain to be well grounded 
based solely on a "Veteran's repeated assertions ... of 
pain," and that a Veteran's statements that a service-
connected condition had worsened over time were sufficient to 
render a claim for an increased disability rating well 
grounded.  See id.

Here, however, the situation is quite different.  First, the 
Veteran's service treatment records are negative for any 
complaints of right foot pain, or any exacerbation of his 
preexisting pes planus.  While the veteran in Falzone 
displayed an in-service worsening of his pes planus, which 
was upgraded to third degree during service, the Veteran in 
this case separated from service with an examination noting 
"Normal" feet, bilaterally.  See Report of Physical 
Examination and Induction, October 6, 1944.  Therefore, 
unlike the Veteran in Falzone, the Veteran did not complain 
of foot pain in service, aggravation was not demonstrated, 
and the Veteran's initial report of continued pain, 
approximately 50 years following service, is not probative of 
continuous symptomatology of his preexisting condition since 
separation in 1947.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  
Here, that is simply not the case, as there is no evidence of 
an in-service aggravation of his preexisting condition, and 
his first complaint of post-service foot pain occurred five 
decades following his period of service.

As noted above, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  See Hensley.  Neither the Board nor 
the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Colvin.

As such, the Board attaches the most probative value to the 
negative service treatment records, the lack of a diagnosis 
of degenerative arthritis or any other right foot disorder 
until many years post-service, and the Veteran's VA 
outpatient treatment records, which fail to establish a 
medical nexus between his currently-diagnosed disorders and 
his period of active service.  While current diagnoses of 
right foot disorders are contained within the Veteran's 
record, neither disorder has been medically linked to the 
Veteran's military service.

As stated in the 2005 Board decision, the Board does not 
doubt the Veteran's recollections of injuring his foot in 
Germany during the war.  However, to grant service 
connection, there must be medical evidence linking a current 
right foot disorder to a longstanding injury.  Here, despite 
requests of the Veteran for any medical evidence of treatment 
for right foot problems over the decades between his service 
and the recent diagnosis of arthritis at the first MTP joint, 
or evidence of aggravation of pes planus due to his period of 
service, no such evidence has been presented.  Without 
competent medical evidence showing a causal nexus between an 
inservice foot injury and the current arthritis or an 
aggravation of his preexisting pes planus, service connection 
cannot be granted.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran, 
rather, it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  In this case, 
for the reasons discussed above, such competent medical nexus 
evidence is lacking as to either diagnosed foot disorder.

In sum, the competent evidence does not establish that the 
Veteran's currently-diagnosed right foot disorders had their 
onset in service or within the applicable presumptive period, 
or are etiologically related to service.  Instead, the record 
establishes that, approximately five decades years after 
separation, the Veteran reported complaints of right foot 
pain.  In October 2004, he was diagnosed with degenerative 
arthritis.  This significant lapse of time is highly 
probative evidence against the Veteran's claim of a nexus 
between his current diagnosis and active military service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding 
that a significant lapse in time between service and post-
service medical treatment may be considered in the analysis 
of a service connection claim).  Moreover, the Veteran's 
record does not contain medical evidence to demonstrate that 
his degenerative arthritis is related to his period of 
service.  Regarding the Veteran's preexisting pes planus, 
following his entrance examination, his service treatment 
records do not indicate any further complaints or treatment 
for flat feet, and an exacerbation of his disorder was not 
noted.  Finally, on separation, the examiner deemed the 
Veteran's feet "Normal," and a permanent worsening of the 
Veteran's pes planus beyond its normal course of progression 
was not noted.  Therefore, the Veteran's claim for 
entitlement to service connection for a right foot disorder 
must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (2002); 38 C.F.R. § 3.102 (2008).  Therefore, the 
preponderance of the evidence is against the Veteran's claim, 
and it must be denied.

II.  Increased Rating

As noted above, although the Board granted an increased 
rating of 30 percent for PTSD in December 2005, that decision 
was vacated by the Court in a February 2008 decision and 
remanded to the Board for further consideration.  According 
to the Court, the Board erred in finding that the Veteran was 
not using any psychiatric medication to control his PTSD 
symptoms.  See Memorandum Decision, p. 3, February 2008.  As 
noted by the Veteran's representative, the Veteran's April 
2004 VA psychiatric examination noted that the Veteran was 
taking Valium and Xanex for many years, and that the Board's 
disregard of this evidence was an obvious violation of the 
Board's duty to consider all evidence of record as per 38 
U.S.C. § 7104(a) (2002).  See Brief of Appellant, p. 14, May 
9, 2007.  Although the Court was unclear as to whether the 
Veteran's use of medication was relevant to establishing the 
proper level of disability, it was determined that this was a 
matter for the Board to decide in the first instance.  The 
Veteran's claim was, therefore, remanded so that the Board 
could address this discrepancy between the December 2005 
findings and the Veteran's record.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).   In this case, the Board has determined that a 
staged rating is appropriate, as an increase in the level of 
the Veteran's PTSD symptoms has been demonstrated from May 
18, 2007. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

The Veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

See 38 C.F.R. §§ 4.125-4.130 (2008).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV, for rating purposes].  

In this case, the Veteran has been afforded two recent VA 
psychiatric examinations, both conducted following the 
Board's December 2005 decision.  During examinations 
conducted in May 2007 and January 2008, the Veteran reported 
PTSD symptoms such as a depressed mood, anxiety, daily panic 
attacks, sleep impairment, nightmares, intrusive memories and 
flashbacks, and hyperarousal.  Although he reported memory 
impairment during both sessions, memory was intact on 
objective testing in January 2008.  While anger and 
irritability were reported in May 2007, the January 2008 
examination report was silent as to similar reports.  
Avoidance symptoms were noted during each examination, as was 
a flattened or depressed mood.  During both examinations, 
there was no report of an impaired thought process or 
communication, hallucinations, delusions, suicidal or 
homicidal ideation, or obsessive or ritualistic behavior.  In 
each case, the Veteran was well-groomed and deemed competent 
to handle his financial affairs.  See VA examination reports, 
May 18, 2007 and January 4, 2008.  

The Veteran reported an increased level of social isolation 
during each session.  In May 2007 he reported that he had 
been married for 58 years, but that his PTSD symptoms did 
have an effect on his married life.  The Veteran reported a 
good relationship with his children and grandchildren.  
Although he had attended a social event the previous week, he 
noted that his friends commented on his lack of socialization 
during the event.  In January 2008, the Veteran reported that 
he maintained relationships with a number of friends, 
attended church, and reiterated that he had a good 
relationship with his family.  However, decreased social 
activity was reported, although the Veteran also attributed 
this problem to a reduced ability to drive at night.  See id.  

Regarding the Veteran's use of prescription medication, the 
issue which resulted in the vacated December 2005 Board 
decision, the Veteran noted in May 2007 that he took Xanex 
occasionally to alleviate his PTSD symptoms.  The use of 
Xanex only was also noted in January 2008.  No 
hospitalizations due to PTSD were reported during either 
examination.  Ultimately, the May 2007 VA examiner assigned a 
GAF of 60 (due to daily panic attacks, frequent depression, 
anxiety, decreased interest in activities, re-experiencing of 
trauma, hyperarousal, and avoidance of trauma-related 
stimuli).  In January 2008, the examiner assigned a GAF of 
55, reflecting a moderate level of PTSD accompanied by 
impairment in social functioning.  See id.  

As noted in the December 2005 Board decision, a VA 
examination in April 2004 revealed that the Veteran was fully 
oriented and communicated clearly.  There was no evidence of 
delusions or hallucinations.  While the Veteran had a 
frequently anxious mood, the examiner reported that he had 
few panic attacks.  The examiner noted that the Veteran had 
extremely good impulse control, and he reported that the 
Veteran only slept well for two hours a night, with 
alternating periods of wakefulness and sleep for the rest of 
the night.  It was noted that the Veteran had distressing 
intrusive thoughts nearly every day.  The examiner assigned a 
GAF score of 65 (due to nightly insomnia, daily distressing 
memories, chronic anxiety, internal irritability, and some 
avoidance, but with meaningful personal relationships and 
effective in his tasks).

December 10, 2003 through May 17, 2007

Prior to the May 2007 VA examination, the evidence 
demonstrates that the Veteran's PTSD resulted in social 
impairment, although generally functioning satisfactorily, 
with routine behavior, self-care, and normal conversation.  
Although he maintained adequate ability to function insofar 
as tending to familial responsibilities (he noted a good 
relationship with his wife of nearly 60 years, his family, 
and some friends), it remained significant that the Veteran 
had chronic sleep impairment, daily disturbances, an anxious 
mood, panic attacks, and claims of memory loss.  As he was 
retired during this period, the extent of occupational 
impairment remains difficult to assess.  As noted in the 
prior Board decision, his well-documented anxiety and 
irritability presumably would cause a decrease in work 
ability, and would most likely have some effect on 
occupational functioning.  Therefore, the Board once again 
notes that the criteria for a 30 percent rating are met 
during this period.  

However, prior to May 18, 2007, the Veteran's symptoms did 
not rise to the level necessary to warrant a rating of 50 
percent.  While the Veteran claimed panic attacks more than 
once a week, as well as memory loss, these were not shown on 
examination.  The April 2004 examiner noted that the Veteran 
only had a few panic attacks and that he had extremely good 
impulse control.  Additionally, there was no evidence of the 
following symptoms during this period: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
Further, the evidence demonstrates that the Veteran was able 
to establish and maintain effective relationships, as he had 
been married for more than 50 years and reported having 
"lots" of good friends.  Although he reported the use of 
psychiatric medications to control his symptoms, the use of 
psychiatric medication in and of itself does not warrant an 
increased disability rating.

From May 18, 2007

The most recent VA examinations noted that the Veteran had 
experienced a worsening of his PTSD symptoms since his 2004 
VA examination.  The Veteran's own report coincides with 
declining GAF scores of 60 and 55 in 2007 and 2008, 
respectively.  The Veteran continued to report daily panic 
attacks and memory impairment, and displayed a flattened 
affect in the May 2007 and January 2008 examinations.  
Further, although the Veteran reported a good relationship 
with his wife of almost 60 years, in addition to good 
relationships with his children, grandchildren, and close 
friends, the January 2008 examiner noted that the Veteran 
maintains some degree of social detachment with the exception 
of select persons.  As such, four of the criteria 
traditionally associated with a 50 percent disability rating 
have been met.  While the record remains silent for evidence 
of circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; impaired abstract thinking; and disturbances of 
motivation and mood; the Board has determined that the 
Veteran's symptoms are, at least, in equipoise between rating 
criteria of 30 and 50 percent.  Therefore, the higher rating 
is awarded from May 18, 2007.

A rating of 70 percent is not warranted, as the veteran has 
not demonstrated social impairment with deficiencies in most 
areas, or symptoms such as such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or the inability to establish and maintain 
effective relationships.  While daily panic attacks were 
reported, the Veteran has not reported near-continuous panic.  
During each examination, he denied suicidal ideation, his 
speech and cognitive abilities were grossly intact in each 
instance, and his hygiene was always appropriate.  Therefore, 
although the Veteran's PTSD symptoms warrant an increased 
rating of 50 percent, the criteria for a 70 percent 
disability rating have not been met.

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for PTSD 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology during each 
time period; as discussed above, the rating criteria 
considers occupational impairment.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his PTSD.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment, above and beyond that degree already contemplated 
by his current rating, due to the disability.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.




III.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the claim at 
issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.

Regarding the Veteran's service-connection claim, the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a) (2002).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in January 
2004, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate his claims for service connection.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  This initial letter, which was furnished 
to the Veteran, did not inform him of the information 
necessary to establish an effective date or disability 
rating.  However, an additional notice letter, issued in 
March 2006, informed the Veteran of the manner in which VA 
assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson.  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this claim for a higher evaluation for PTSD is an 
initial disability rating claim because the Court vacated the 
Board's December 2005 decision.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of the Veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The Veteran has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with his claims file.  

The Board has also considered whether a VA medical 
examination or opinion should be obtained prior to the 
adjudication of the Veteran's claim for service connection.  
See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008).  In 
this case, the Board finds that a VA examination is not 
necessary to determine whether any right foot disorder is 
related to his period of honorable service, as the standards 
of the Court's decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

However, as explained above, there is no competent medical 
evidence of an in-service diagnosis of degenerative 
arthritis, nor any evidence of aggravation of a preexisting 
injury, and none is evident from the service treatment 
records.  Also significant is the fact that the Veteran's 
first post-service treatment record was documented 
approximately 50 years after his period of honorable 
service.  In light of these findings, the second and third 
prongs of McLendon have not been met regarding his claim for 
service connection for a right foot disorder.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See e.g. Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau 
v. Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993); but see Coburn v. Nicholson, 19 
Vet. App. 427 (2006) (emphasizing that the Board may not 
disregard a medical opinion solely on the rationale that the 
medical opinion is based on a history provided by the 
Veteran; rather, the Board must assess the Veteran's 
credibility in reporting the statements to the medical 
examiner).  A medical nexus opinion, under the circumstances 
presented in this case, is not warranted, as there is no 
competent evidence that an right foot disorder is related to 
the Veteran's service.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

Regarding the Veteran's claim for a higher initial rating for 
his PTSD, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the Veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  In this 
case, the Veteran was afforded VA examinations in May 2007 
and January 2008.  The Veteran has not claimed that his 
disorder has worsened since that time.  Therefore, an 
additional VA examination is not necessary in this case in 
order to adjudicate his claim for an increased evaluation of 
PTSD.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a right foot disorder 
is denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD from December 10, 2003 through May 17, 2007, is denied.

Entitlement to an initial rating of 50 percent, but no 
higher, for PTSD from May 18, 2007, is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


